Citation Nr: 1648455	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-08 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right arm nerve disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims is currently with the RO in St. Petersburg, Florida.

In July 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In October 2015, the Board remanded the appeal for further development.

This appeal has been processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran contends that he currently has a right arm nerve disorder, separate and distinct from his service-connected right carpal tunnel syndrome, that developed during service.  Alternatively, he attributes his right arm nerve disorder to his service-connected cervical spine disability or his service-connected coronary artery disease (CAD).  Additionally, he claims entitlement to service connected for a right shoulder disorder that developed during service.

At the outset, the Board finds that a remand is necessary in order to obtain outstanding records.  Specifically, it appears that there are outstanding private treatment records that may be relevant to the appeal.  In this regard, in a June 2015 private treatment record, the Veteran was seen by Dr. Honeycutt for symptoms of severe numbness and tingling in his bilateral upper extremities.  He was assessed with disturbance of skin sensation, cervicalgia, carpal tunnel syndrome, and cervical spondylosis without myelopathy.  Dr. Honeycutt noted that nerve conduction velocity/electromyograph (NCS/EMG) testing did not reveal definite carpal tunnel syndrome or an etiology of his symptoms, and he ordered an MRI of the Veteran's cervical spine for further evaluation of suspected cervical spondylosis/stenosis.  This treatment record is the most recent treatment record associated with the claims file.  The same treatment record noted that the Veteran was being referred to Jewitt Orthopedic Hand Surgery to evaluation the numbness and tingling in his bilateral upper extremities.  Furthermore, with regard to this right shoulder disorder, during the January 2016 VA examination, the Veteran reported receiving four injections privately.  

Because the results of any cervical spine MRI or treatment records from Dr. Honeycutt and/or Jewitt Orthopedic Hand Surgery, as well as any private treatment related to the Veteran's right shoulder, may be pertinent to his claims, the AOJ should take appropriate steps, including contacting him and obtaining appropriate authorization, to obtain any outstanding private treatment records, including any outstanding records from Dr. Honeycutt and Jewitt Orthopedic Hand Surgery.  Additionally, any updated VA treatment records dated after March 25, 2016, should also be obtained.

The United States Court of Appeals for Veterans Claims has held that, in order for a medical opinion to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In accordance with the Board's October 2015 remand, the Veteran underwent VA examinations in January 2016.  With regard to his right arm nerve disorder, the examiner noted a diagnosis of left ulnar neuropathy in 2007.  In addressing the Veteran's VA treatment records, the examiner noted a June 2015 VA treatment record in which he complained of numbness and tingling in his right arm and hand.  In that treatment record, the Veteran indicated that he had recently been diagnosed with nerve impingement in the right elbow, and the VA treatment provider indicated that his symptoms appeared to be related to cervical radiculopathy and ulnar and carpal tunnel syndrome.  The examiner noted that his NCS/EMG testing results were not available for review.  Examination revealed decreased sensory on the inner/outer forearm are.  The examiner also noted that the Veteran's right ulnar nerve was affected, and that it resulted in mild incomplete paralysis.

With regard to the etiology of the Veteran's right arm nerve disorder, the examiner opined that such was less likely than not incurred in or caused by his military service.  The examiner reasoned that a May 2007 nerve conduction study noted a normal right upper extremity, and that his other service treatment records failed to show a diagnosed condition related to his right upper extremity in service.  The examiner also opined that the Veteran's right arm nerve disorder was not otherwise related to his military service because, despite the presumed diagnosis of cubital tunnel syndrome in service, EMG testing did not confirm any nerve condition, and his most recent EMG was inconclusive.  Finally, the examiner opined that the Veteran's right arm nerve disorder was not secondary to his service-connected cervical spine or CAD.  The examiner reasoned that there was no objective evidence of a right arm nerve disorder and, even if there was, CAD did not cause a nerve disorder, the state of his cervical spine was minimal to cause radiculopathy, and the May 2007 EMG showed a normal right upper extremity.

With regard to the Veteran's right shoulder, the examiner noted a diagnosis of subacromial/subdeltoid bursitis in 2015.  He said that his bursitis came out of nowhere and that the pain came and went.  With regard to the etiology of the Veteran's right shoulder disorder, the examiner opined that such was not related to his military service.  The examiner reasoned that his shoulder issues had been present for the past nine months, and that it would be speculative to state that those issues were a chronic condition from service.

The Board finds that the January 2016 VA examinations are inadequate to fairly adjudicate the Veteran's claims.

With regard to the Veteran's right arm nerve disorder, the Board notes that the examination is inherently contradictory; specifically, although the examiner concluded that there was no diagnosis related to his right upper extremity, she nevertheless noted mild incomplete paralysis of the Veteran's right ulnar nerve.  Moreover the examination does not appear to be based upon a sufficient amount of facts.  Specifically, as was noted by the examiner, his private treatment records, including the June 2015 treatment record and the NCV/EMG testing, where not available to the examiner when the January 2016 opinion was rendered.  Furthermore, insofar as private treatment records dated after June 2015 may be relevant, including the MRI order by Dr. Honeycutt and any evaluation by Jewitt Orthopedic Hand Surgery, the Board finds that a remand is necessary that fairly considers these records.  Finally, although the examiner provided an opinion as to whether the Veteran's right arm nerve disorder was secondary to his service-connected CAD and/or cervical spine disorder, the examiners rationale failed to support her conclusion that such was not aggravated by his service-connected disabilities.  In this regard, the Board emphasizes that causation and aggravation are two separate inquiries.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Given these deficiencies, the Board finds that the examination report and opinion are insufficient to adjudicate his claim.

With regard to the Veteran's right shoulder, the examiner indicated that he only had right shoulder issues for the last nine months, and that it would be speculative to say that such was a chronic condition from his military service.  However, the examination report fails to reflect any consideration of the Veteran's VA treatment records showing a number of complaints and treatment related to his right shoulder beginning in 2010.  For example, in January 2010, less than a year after he was discharged, a VA treatment provider noted right shoulder tenderness upon elevation, and an X-ray of the right shoulder was ordered.  October 2010 and January 2013 VA treatment records note a history of shoulder arthralgia.  Furthermore, the examination fails to reflect consideration of his lay statement concerning the continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, the Veteran has consistently reported right shoulder symptoms throughout the appeal period and, in the June 2015 VA treatment record in which he was diagnosed with bursitis, he reported pain and numbness since service.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To fulfill VA's duty to assist, and to ensure that examination reports are obtain that reflect adequate consideration of all pertinent facts, including any outstanding private treatment records and the Veteran's lay statements concerning the onset and continuity of his symptoms, the Board finds that he should be scheduled for new VA examinations to address the nature and etiology of any right arm nerve disorder and right shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records, paper or electronic, relevant to his claims for service connection dated after March 25, 2016.  

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records, to specifically include records from Dr. Honeycutt and Jewitt Orthopedic Hand Surgery.

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right arm nerve disorder and right shoulder disorder.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any necessary evaluations, studies, and tests should be performed.  

The examiner should identify any diagnosed disorders related to the Veteran's right arm nerve, including nerve impingement and/or radiculopathy, and his right shoulder, including bursitis.

For each currently diagnosed right arm nerve disorder and/or right shoulder disorder, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder had onset during or is otherwise related to his military service.  The examiner should specifically consider the Veteran's in-service complaints of and treatment for right shoulder and right arm symptoms, including those documented in the April 2003, March 2005, May 2005, and May 2006 service treatment records. 

For each currently diagnosed right arm nerve disorder, the examiner must then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such was caused by any service-connected disabilities, to include his service-connected CAD and/or cervical spine disability.

Finally, the examiner must offer an opinion as to whether it is at least as likely as not that any currently diagnosed right arm nerve disorder was permanently worsened beyond its normal progression (aggravated) by the Veteran's service-connected disabilities, to include his service-connected CAD and/or cervical spine disability.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that he is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


